Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 12, 2019

                                        No. 04-19-00078-CV

                              IN RE Leticia Murillo ESCAMILLA 1

                   From the 81st Judicial District Court, La Salle County, Texas
                               Trial Court No. 15-05-00091-CVL
                           Honorable Russell Wilson, Judge Presiding

                                STATUS HEARING ORDER
      On June, 11, 2019, in appeal number 04-19-00078-CV, this court issued a contempt
judgment against Ms. Leticia Escamilla. The contempt judgment precludes Ms. Escamilla from
working on any other matter until she files complete reporter’s records in appeal numbers 04-18-
00411-CV and 04-19-00078-CV.

       Based on filings to date, which is three months since the date of the contempt judgment,
Ms. Escamilla has not completed the reporter’s record in either appeal number. In addition,
based on this court’s records, Ms. Escamilla is also responsible for preparing the reporter’s
records in the following appeals:

1.      04-19-00403-CV; The Texas Brandon Corporation, Inc. v. EOG Resources, Inc.
        The reporter’s record was originally due to be filed on July 15, 2019. The
        docketing statement shows the reporter’s record was requested and payment
        arrangements were made on June 16, 2019. On July 15, 2019, Ms. Escamilla
        filed a notification of late record referring to the contempt judgment, estimating
        the length of the record to be fifty pages, and requesting an extension to August
        14, 2019. By order dated July 17, 2019, this court granted the extension to
        August 14, 2019. On August 14, 2019, Ms. Escamilla filed a second notification
        of late record referring to the contempt judgment, estimating the length of the
        record to be between fifty and seventy-five pages, and requesting an extension to
        September 14, 2019. By order dated August 16, 2019, the court granted the
        extension to September 13, 2019.

2.      04-19-00357-CR; Idrogo v. State
        The reporter’s record was originally due to be filed on July 22, 2019. On July 30,
        2019, Ms. Escamilla filed a notification of late record referring to the contempt

1
 Ancillary No. 04-19-00178-CV, Nabors Drilling Technologies USA, Inc. v. Leslie Wayne Ratliff and Sharon
Ratliff.
       judgment, estimating the length of the record to be 100 pages, and requesting an
       extension to August 23, 2019. By order dated August 1, 2019, the deadline was
       extended to August 23, 2019. On August 26, 2019, Ms. Escamilla filed a second
       notification of late record referring to the contempt judgment and requesting an
       extension to September 23, 2019. By order dated August 26, 2019, the court
       granted the extension to September 23, 2019.

3.     04-19-00543-CV; Prado v. Lonestar Resources, Inc.
       The reporter’s record was originally due to be filed on August 12, 2019. On
       August 14, 2019, Ms. Escamilla filed a notification of late record referring to the
       contempt judgment, stating she was unsure of the length of the record because
       another court reporter also took a record, but estimating the record to be
       approximately 250 pages. By order dated August 16, 2019, the court granted the
       extension to September 16, 2019.

4.     04-19-00534-CV; EP Energy Company v. Storey Minerals, Ltd.
       The reporter’s record was originally due to be filed August 19, 2019. The
       docketing statement shows the reporter’s record was requested and payment
       arrangements were made on July 19, 2019. On August 19, 2019, Ms. Escamilla
       filed a notification of late record referring to the contempt judgment, estimating
       the length of the record to be approximately 100 pages, and requesting an
       extension to September 19, 2019. By order dated August 26, 2019, the court
       granted the extension to September 18, 2019.

5.     04-19-00503-CV; Chesapeake Expl., L.L.C. v. 7K Investments, Ltd.
       The reporter’s record was originally due to be filed on August 23, 2019. The
       docketing statement shows the reporter’s record was requested and payment
       arrangements were made on July 19, 2019. On August 26, 2019, Ms. Escamilla
       filed a notification of late record referring to the contempt judgment, estimating
       the length of the record to be approximately 1,200 pages, and requesting an
       extension to October 23, 2019. By order dated August 28, 2019, the court granted
       a partial extension to September 23, 2019.

6.     04-19-00361-CR; Bautista v. State
       The reporter’s record is due to be filed on September 20, 2019. The docketing
       statement shows the appeal is of a judgment revoking probation, the appellant is
       indigent, and the reporter’s record was requested on June 27, 2019.

        Given Ms. Escamilla’s unexpected delay in completing the reporter’s records in
appeal numbers 04-18-00411-CV and 04-19-00078-CV and the numerous other
reporter’s records Ms. Escamilla has pending, Ms. Escamilla is ORDERED to appear in
the courtroom of the Fourth Court of Appeals, 300 Dolorosa, Suite 3200, San Antonio,
Texas, on Monday, September 16, 2019, at 3:00 p.m. before a panel consisting of Chief
Justice Sandee Bryan Marion, Justice Rebeca C. Martinez, and Justice Patricia O.
Alvarez to provide testimony and answer questions regarding the status of the pending
reporter’s records.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court